NOS. 12-12-00335-CR
                                           12-12-00336-CR

                           IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

TARA RAY MCSWAIN,                                          §     APPEALS FROM THE 7TH
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                   §    SMITH COUNTY, TEXAS

                                         MEMORANDUM OPINION
                                             PER CURIAM
         Appellant, who is pro se, has filed a motion to dismiss these appeals. No decision has
been delivered in the appeals. Accordingly, Appellant’s motion to dismiss is granted, and the
appeals are dismissed. See TEX. R. APP. P. 42.2(a).
Opinion delivered November 30, 2012.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                              (DO NOT PUBLISH)
                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT

                                         NOVEMBER 30, 2012


                                         NOS. 12-12-00335-CR
                                                 12-12-00336-CR


                                       TARA RAY MCSWAIN,
                                             Appellant
                                                V.
                                       THE STATE OF TEXAS,
                                             Appellee

                           Appeal from the 7th Judicial District Court
                 of Smith County, Texas. (Tr.Ct.Nos. 007-1433-11; 007-1434-11)

               THESE CAUSES came on to be heard on the motion of the Appellant to dismiss
the appeals herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion is granted and these appeals be dismissed, and that this
decision be certified to the court below for observance.
               By per curiam opinion.
               Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.